Case 1:20-cv-01893-

RCL Document 1-4 Filed 07/13/20 Page 1 of 26

Filed
D.C. Superior Court

Superior Court of the District of ColumfByar e272

CIVIL DIVISION- CIVIL ACTIONS BRANCH

Christina Fay

vs

Humane Soclety of the United States; Leana Elaine Stormont; Town of Wolfeboro,

INFORMATION SHEET

Case Number. 2020 CA 002781 B

Date: June 1§, 2020
Carroll Wo New Hampshire

 

 

One of the defendants is being sued

 

  

 

   
 
  
 

 
  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

in their official capacity,
Name: (Please Print) Relationship to Lawsuit
Paul H, Zukerberg FF
Firm Name: Ke Attorney for Plaintiff
Zukerberg & Halperin, PLLC 7) Self Pro Se)
Telephone No.: nified Bar No.: oO ;
(202) 232-6400 Other:
TYPE OF CASE: CF Non-Jury va) 6 Person Jury CI 12 Person Jury
Demand: $ 35,000,000.00 Other:
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Judge: Calendar #;
Case No.: Judge: Calendar};
NATURE OF SUIT: (Check One Box Only)
A, CONTRACTS COLLECTION CASES
[—] 01 Breach of Contract (J 14 Under $25,000 Pitf. Grants Consent] 16 Under $25,000 Consent Denied
[_] 02 Breach of Warranty (“] 17 OVER $25,000 Pitt, Grants ConsenE_]i8 OVER $25,000 Consent Denied
(7) 06 Negotiable Instrument C7] 27 Insurance/Subrogation (126 Insurance/Subrogation
[_) 07 Personal Property Over $25,000 PItf, Grants Consent Over $25,000 Consent Denied
(Jj !3 Employment Discrimination [=] 07 Insurance/Subrogation (2134 Insurance/Subrogation
[=] 15 Special Education Fees Under $25,000 Pitt, Grants Consent Under $25,000 Consent Denied
C) 28 Motion to Confirm Arbitration
Award (Collection Cases Only)
B. PROPERTY TORTS
(-) 01 Automobile (—] 03 Destruction of Private Property  ([] 05 Trespass
(~J 02 Conversion (J 04 Property Damage
(-) 07 Shoplifting, D.C. Cade § 27-102 (a)
C, PERSONAL TORTS
[J 01 Abuse of Process 10 Invasion of Privacy wa 17 Personal Injury~ (Not Automobile,

 

 

 

[J 02 Alienation of Affection LI Libel and Slander Not Malpractice)

03 Assault and Battery 12 Malicious Interference C1 iswrongful Death (vot Malpractice)
[| 04 Aulomobile- Personal Injury [J 13 Malicious Prosecution Cj19 Wrongful Eviction
[[J 05 Deceit (Misrepresentation) [7] 14 Malpractice Legal (J 20 Friendly Suit

06 False Accusation [[J15 Matpmctice Medical (acluding WoougintDewh) [_]2] Asbestos

07 False Arrest ["} 16 Negligence- (Not Automobile, [_] 22 Toxic/Mass Tons
[) 08 Fraud Not Malpractice) [-] 23 Tobacco

[7] 24 Lead Paint
SEE REVERSE SIDE AND CHECK HERE IF USED
CV-496/June 2015

EXHIBIT

CG

 
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 2 of 26

Information Sheet, Continued

 

C. OTHERS
C7 01 Accounting (2) 17 Merit Personnel Act (OBA)
CJ 02 Att Before Judgment (D.C. Code Title 1, Chapter 6)
([) 05 Ejectment [7] 18 Product Liability
CJ 09 Special WritWarrants
(DC Code § 11-941) {—] 24 Application to Confirm, Modify,
(J 10 Traffic Adjudication Vacate Arbitration Award (DC Code § 16-4401)
C2) 11 Writ of Replevin CJ 29 Merit Personne! Act (OHR)
C2) !2 Enforce Mechanics Lien (CJ 31 Housing Code Regulations
(7) 16 Declaratory Judgment (5) 32 Qui Tam

CJ 33 Whistleblower

 

 

IL.
C7 03 Change of Name C2 15 Libel of information
(2) 06 Foreign JudgmenvDomestic (J 19 Enter Administrative Order as
(2) 08 Foreign Judgment/International Judgment [ D.C, Code §

(2) 13 Correction of Birth Certificate 2+1802,03 (h) or 32-151 9 (a)]
C-} 14 Correction of Marriage [71 20 Master Meter (D.C, Code §
Certificate 42-3301, et seq.)

CJ 26 Petition for Civil Asset Forfeiture (Vehicle)
(1) 27 Petition for Civil Asset Forfeiture (Currency)
C7) 28 Petition for Civil Asset Forfeiture (Other)

CJ 21 Petition for Subpoena
[Rule 28-1 (b)}
22 Release Mechanics Lien
CJ 23 Rule 27(a)(1)
(Perpetuate Testimony)
CJ 24 Petition for Structured Setement
(7) 25 Petition for Liquidation

 

 

D. REAL PROPERTY
([j 09 Real Property-Real Estate (£108 Quiet Title

(_) 12 Specific Performance (25 Liens: Tax / Water Consent Granted
[~] 04 Condemnation (Eminent Domain) [130 Liens: Tax / Water Consent Denied
(_] 10 Mongage Foreclosure/Judicial Sale {—] 31 Tax Lien Bid Off Certificate Consent Granted

(57 11 Petition for Civil Asset Forfeiture (RP)

 

COR

Attomey’s Signature

C¥-496/ June 2015

6-15-2020

 

Date

 
Case 1:20-cv-01893-RCL Document1-4 Filed 07/13/20 Page 3 of 26

Filed

D.C. Superior Court
06/16/2020 15:46PM
Clerk of the Court

IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA

CIVIL DIVISION

CHRISTINA PATTERSON FAY
PO BOX 285
MACHIAS, ME 04654

Plaintiff;
Vv.

HUMANE SOCIETY OF THE UNITED STATES
INCLUDING ITS OFFICERS, DIRECTORS &
EMPLOYEES

702 H ST. NW, SUITE 400

WASHINGTON, D.C. 20001

&

LEANA ELAINE STORMONT
3422 BROWN STREET NW, APT. #201
WASHINGTON, DC 20037

&

TOWN OF WOLFEBORO, CARROLL
COUNTY, NEW HAMPSHIRE

INCLUDING ITS MANAGERS,
DEPARTMENTS, OFFICERS, EMPLOYEES,
AGENTS, AND ASSIGNS

84 SOUTH MAIN STREET

P.O. BOX #629

WOLFEBORO, NEW HAMPSHIRE 03894

Defendants

 

CANo.: 2020 CA 002781 B

JURY TRIAL DEMANDED

Hon. Jose M. Lopez

Next Event: Initial Scheduling
09/18/2020

 

FIRST AMENDED COMPLAINT
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 4 of 26

Plaintiff Christina Patterson Fay, by undersigned counsel, demands Judgment
against Defendants, jointly and severally, for violation of her constitutional and common
laws rights as described below.

L JURISDICTION AND VENUE

1. Plaintiff, Christina Patterson Fay (Fay), is a United States citizen residing
in Machias, Maine, Fay submits to the personal jurisdiction of this Court.

2, This Court has personal jurisdiction over the Defendant Humane Society of
the United States (“HSUS”) which is a non-profit 501(c) corporation. HSUS’s main office
of operations is located at 1255 23% Street NW, Suite 450 Washington, DC 20037. HSUS
has affiliates situated in several states including New Hampshire and Maine. HSUS
exercises direction and control over the conduct and actions taken by its employees,
affiliates, agents, and assigns.

3, Defendant Leana Elaine Stormont, (“Stormont”) is an attomey licensed to
practice in the District of Columbia. Stormont resides at 3422 Brown Street NW, Apt.
#201, Washington, DC 20037. Stormont is employed by HSUS's legal department in
Washington, D.C. At all times relevant Stormont was acting both in her own individual
capacity and on behalf of HSUS her employer.

4, Defendant Town of Wolfeboro is a municipality in Carroll County, New
Hampshire (Wolfeboro). At all times relevant, Wolfeboro was a contractor and agent of
Defendant HSUS operating under a written agreement with HSUS, which by its terms is

governed by the laws of the District of Columbia.
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 5 of 26

5, This Court has jurisdiction over this action pursuant to D.C. Code §11-921
and 28 U.S.C. §1331, §1343, §1367, 42 U.S.C. §1988, and 18 U.S.C. §1961, §1962, §1964
as applied by the 5“ and 14" Amendment Due Process and Equal Protection Clauses of the
United States Constitution to each State and the District of Columbia.

6. Venue is proper because all wrongful acts were planned and directed by
HSUS in the District of Columbia pursuant to District of Columbia contract with

Wolfeboro unless otherwise noted.

I. STATEMENT OF FACTS AS TO ALL COUNTS

7. Plaintiff Christina Patterson Fay had developed an expertise in the breeding
and care of European Great Danes. She engaged in interstate, intrastate and international
commerce, that included but was not limited to the purchase of the Danes, transportation
of the Danes from various European countries to her home, purchase of goods and services
needed for breeding and selling the Danes. Fay also kept for her personal enjoyment and
companionship several Danes at any given time. The Danes were expensive and born of a
rare European lineage.

8. Fay had been residing in New York with her former husband. They
separated and their divorce was finalized on January 27, 2017. Fay relocated to Bangor,
Maine where she resided for approximately six (6) months, She then moved to Wolfeboro,
New Hampshire. (Wolfeboro). She paid $1.5 million dollars in cash for a 13,038 square
foot home that included 53 acres overlooking a large lake and the White Mountain range.

Fay moved fifty (50) European Great Danes and three (3) assistants with her to Wolfeboro.
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 6 of 26

9. In April of 2017, two (2) of Fay's experienced assistants resigned. One took
a better paying job and the other was far along in her pregnancy. The remaining assistant,
Julia Smith, continued to work for Fay until June 16, 2017, In April of 2017, Fay fell and
seriously injured her knee. She needed plenty of bed rest and had to use crutches for
months. She and Julia Smith had to try to take care of the Danes until other assistants could
be hired. Fay was desperate to hire replacement staff. Fay hired Marilyn Kelly (Kelly) in
late April. Kelly represented herself living on the streets, sleeping on other people's
couches, no job, no job opportunities, no money, and no family that would or could help
her. Wanting to try to help Kelly get back on her feet, Fay allowed her to use an apartment,
free of charge, located in Fay's home. One day, Kelly was trying to load a Dane into Fay's
vehicle to drive to a veterinarian appointment and injured her back. Kelly told Fay that she
could no longer work due to the back injury. Kelly worked a total of six (6) days. Fay, still
feeling sorry for Kelly, allowed her to continue reside in the apartment, free of charge, for
the next several weeks. Fay, knowing she needed to reduce her dog population, which had
grown to seventy-five (75) adults and nine (9) puppies, asked Kelly if she would locate
families to adopt nine (9) of her Danes. Not soon thereafter, Kelly reported that she had
found a home for each dog, However, prior to June 16, 2017, Kelly gave two (2) Danes to
Monique T. Kramer, DVM (Kramer), who took them to her Fryeburg, Maine rescue facility
called 'Long Journey to a New Beginning Animal Rescue' located at 212 Meadow Roade,
Stow, Maine 04037. Kramer sold those dogs. Kelly gave the other seven (7) dogs to the
Conway Area Humane Society (Conway) located at 233 East Main Street, Wolfeboro, N.

H. 03896, It disposed of those dogs. While Fay's Dane ‘Ellie! was at Conway, she gave
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 7 of 26

birth to three (3) puppies. Fay, like the rest of her dogs, does not know what happened to
the puppies. After June 16, 2017 HSUS's agent, Marilyn Kelly, gave Kramer another dog,
a harlequin female named ‘Fantasia’, renamed ‘Charlie Girl' by HSUS. Kramer transported
Fantasia to a rescue facility, 'The Art of Alternative Healing' located at 285 Main Street
Fryeburg, Main; owned and operated by Kramer. Kramer sold Fantasia for an unknown
amount to an unknown buyer, Kramer kept the proceeds from that sale. Kelly left Fay's
home for good three (3) days before June 16, 2017. Near the time she hired Kelly, Fay
hired a teenager to work part-time. The teen worked one-half day and quit.

10, Defendant Humane Society of the United States, its Officers, Directors,
Legal Staff, Employees, Affiliates, Agents, and Assigns (HSUS) is not a government entity
but a 501(c)(3) non-profit organization whose goal is to restrict or outlaw the ownership of
companion animals. HSUS is ideologically opposed to breeders of pedigree dogs. HSUS
does not own or operate companion animal shelters. HSUS has no law enforcement powers.
HSUS has a pattern throughout the United States of forming conspiracies for the purpose
of raiding citizen's homes, acting as if they have police powers, falsely claiming that
animals are being abused, confiscating the owner's dogs and/or other domesticated animals,
and of disposing the animals as they see fit. HSUS then uses social and print media,
seminars, lectures, pamphlets, and other venues, to rave about their raids, to promote their
ideology and to raise money to perpetrate their organization. HSUS advertises that the
animals they take are ‘adopted’ at no cost, a misrepresentation. HSUS charges fees that
must be paid prior to the release of an adopted dog. HSUS falsely and fraudulently fails to

disclose that they give dogs to their officers, employees, volunteers, and others they deem
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 8 of 26

to be worthy. HSUS demands reimbursement of their excessive, and undocumented
expenses to be paid by local governments and / or by the convicted owner. HSUS refuses
to disclose the amount of and / or kind of donations they receive resulting from their
professional propaganda media campaigns.

11. Unbeknownst to Fay, HSUS had been conspiring to raid Fay's home, and
profit from the resulting publicity. HSUS has a history of conducting raids under false
pretenses, taking unlawful possession of a person's property by acting under the color of
law and thereby deny persons their Constitutionally protected right to due process and
equal protection of the laws of each state, the District of Columbia and Commonwealths.

12, HSUS entered into an agreement with the Defendant, The Town of
Wolfeboro, giving HSUS the ability to devise, direct, implement, and control Wolfeboro
before, during and after June 16, 2017. The agreement, titled “Pre-Deployment
Cooperative Agreement,” HSUS with Initiating Organization’ was signed by HSUS's
Senior Director and by Wolfeboro's Town Manager the morning of June 16, 2017, just
before the raid of Fay's home began. HSUS contractual agreement with Wolfeboro,
included that HSUS was volunteering their services, free of charge to the Town, in
exchange for HSUS to devise, coordinate, and carry out a raid for the purpose of taking
Fay's Danes. As further consideration, HSUS could use videos, photographs, Facebook,
local radio, television, and print media outlets, and all other electronic venues that
published stories about the raid and its' continuing aftermath, to raise 'charitable' donations

that would contribute to the continuing existence of HSUS.
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 9 of 26

13. Bobbi Horne Boudman (“Boudman”), an agent of HSUS Wolfeboro,
resides at 123 Warren Sands Road, Wolfeboro, NH 03894, Boudman was Fay's distant
neighbor. Boudman resides several hundred yards further up the hill from where Fay
resided, Boudman published on Facebook false statements, and embellishments, with the
intent to defame, destroy Fay's business reputation, and inflict great emotional harm on
Fay. Boudman, with HSUS's and Wolfeboro's acquiescence, stirred up public hatred for
Fay knowing that Boudman's postings and complaints would help the promotion of their
conspiracy to get Fay charged and convicted of inflicting animal cruelty to justify the
taking of Fay's dogs. Boudman, even though invited to by Fay, never set foot on Fay's
home. Boudman never communicated with Fay. Boudman never observed Fay's treatment
of her dogs nor the physical condition of any of Fay's dogs. HSUS did nothing to check on
Boudman's and her Facebook friend's veracity.

14. HSUS, as part of its' conspiracy, sought out and entered into an agreement
to lease a warehouse owned by Donald Stoppe (“Stoppe”) doing business as Dova
Properties LLC located at 1412 Route 175, Holderness, New Hampshire 03245, several
months prior to June 16, 2017. Stoppe conspired with HSUS that Fay's dogs would be
confined in his warehouse, under the direction, and control of HSUS until such time as Fay
was arrested, charged, prosecuted, tried, found guilty, sentenced, and the surviving dogs
were distributed by HSUS.

15, Monique T. Krammer, DVM, HSUS's agent, employee, and co-
conspirator, under the direction and control of HSUS, was appointed to be the

supervising manager of the dogs' care during their confinement. Stoppe and Kramer,
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 10 of 26

while agents and employees of HSUS, knew since at least April of 2017, that HSUS and
Wolfboro were going to take Fay's dogs. As evidence of their knowledge, Fay recently
discovered material evidence that Stoppe, in April of 2017, applied to the Holderness
Town Council for a variance that allow him to widen the narrow side road, the only
access to his warehouse. The variance was granted, access road was widened and was
ready for HSUS's trucks to deliver Fay's dogs. The Town of Holderness was going to get
a windfall of revenue spent by HSUS's employees, staff, volunteers and agents, who,
under the direction and control of HSUS, were assigned to Stoppe's warehouse to provide
the supervision and care of Fay's dogs. HSUS chose not to hire staff and / or use local
volunteers.

16, HSUS flew its staff to New Hampshire. HSUS paid for their transportation,
room, board, medical care and entertainment expenses. HSUS rotated out their volunteers
after they had worked one week and rotated in another group of volunteers,

17. HSUS's volunteers had not been trained to properly care for European Great
Danes. Fay's dogs were confined for fourteen (14) months. They were kept in cages. They
were rarely exercised. They rarely were allowed outside. Two (2) died of bloat because
they were allowed to have access to and drank too much water. The dogs were not allowed
to engage in group socialization,

18. HSUS had devised a policy, that it strictly enforced, that required the
renaming of each dog. While under the control and direction of HSUS, Fay's dogs suffered
separation anxiety, confusion, disorientation, trauma, and sub-standard medical care.

HSUS claims that Fay owes them approximately $1.4 million dollars. Even though HSUS
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 11 of 26

was not a victim, it claimed to be a volunteer, and was unable to document their expenses,
the trial Judge as part of Fay's sentence, ordered her to pay restitution to HSUS in an amount
in excess of $1.3 million dollars.

19. Fay is now aware that at least seven (7) of her Danes, died while in HSUS's
possession, direction, and control. The average age of the deceased dogs was eighteen (18)
months. The trial Judge allowed Fay to select and keep one (1) her Danes. Fay chose the
oldest, "Beta", Fay named her when she was born. Beta has always and continues to
respond to her name being used by Fay. Beta was already approximately four (4) years old
when chosen, Beta is now almost seven (7) years old, Beta has remained in Fay's
possession. Beta is active, healthy, and a gentle, loving companion. Beta has outlived the
average lifespan for European Great Danes.

I. THE RAID, JUNE 15-16, 2017

20. On the night of June 15, 2017, there was a torrential downpour, high winds,
thunder, and lightning. Fearing for her Dane's safety and health, Fay and Julia Smith moved
the dogs inside. Many of the dogs were kept on the first floor and the rest were put in large
dog crates in the basement. The dogs were soaking wet and covered in mud. Fay on
crutches, and her only remaining assistant, Julia Smith; were exhausted and unable to clean
up the dog's mess.

21, On the early morning of June 16, 2017, while it was still pouring down rain,
and prior to the preparation of the Dane's moming food which included chicken delivered
the day before, and before the mess from the night before could be cleaned; approximately

eighty (80) individuals descended upon Fay's property. HSUS agent, Kelly, had previously
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 12 of 26

provided the code to open Fay's privacy gate, to HSUS. Wolfeboro police, in swat team
clothing, including bullet-proof vests, armed with assault rifles and handguns swarmed
onto Fay's property, guns displayed. A Wolfeboro fire department truck drove onto Fay's
property with its fire fighters and a med-tech team. Wolfeboro health department
employees arrived. HSUS, its' officers, employees, agents, assigns and volunteers illegally
entered upon Fay's property. HSUS drove its' large trucks onto Fay's property. Scores of
other Wolfeboro employees, agents and assigns entered upon Fay's property.

22. Members of the Wolfeboro SWAT Team and other police officers walked
onto the porch, guns drawn, banged on the door and began yelling demanding entrance.
Julia Smith opened the door. With assault rifles pointed at her face, Smith was warned that
if she did not fully cooperate that she would be arrested. Smith was ordered to bring Fay
to the front door. Fay was greeted with guns pointed at her as officers pushed their way
into her home. Julia Smith's arms were forced behind her back and her wrists were
handcuffed together. She was escorted outside into the pouring rain where she remained
for two (2) hours before being released. Fay's arms were grabbed forced behind her back
and two (2) sets of handcuffs bound her wrists. Fay was pushed outside and remained in
the pouring rain until she was taken to the Wolfeboro jail.

23. Wolfeboro officers had a search and seizure warrant in hand. It was flashed
in Fay's face. It was never read aloud by the officers, and Fay was denied the opportunity
to read it. The search and seizure warrant had been illegally obtained. The supporting
probable cause affidavit fraudulently claimed that Fay had been and had continued to

violate a Wolfeboro ordinance that did not allow persons to own and house more than thirty

10
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 13 of 26

(30) dogs on any given date and time. That ordinance actually states that if a person(s)
owns more than thirty (30) dogs they must purchase a ‘Group Dog License’ and renew it
each year. There are no restrictions as to the number of dogs a person can own and have
on their property. Fay, soon after her move, purchased a Wolfeboro group dog license and
updated it every year. Fay, each year, registered her dogs. Registration included disclosure
of all relevant birth and immunization records. Wolfeboro always knew the number of dogs
that Fay owned. Wolfeboro, having every dog's detailed records, knew that every dog was
very well taken care of by Fay. Fay provided documentation that she spent an average of
$10,000.00 collectively for her dog's medical care. The European Great Danes historically
are known to be very susceptible to treatable, highly easily contagious non-life-threatening
conditions such as 'cherry eye’.

24. Fora search and seizure warrant to be legally obtained, it must also state all
mitigating factors to aid the judicial official to determine whether a warrant should be
issued, The probable cause affidavit was based upon hearsay and double hearsay with no
evidence supporting any of the hearsay's reliability. There were no affidavits from
individuals claiming to have witnessed Fay abusing her dogs, There were no photographs,
recordings, emails, credible Facebook postings that supported a finding of probable cause
to issue a warrant, HSUS contributed to the creation and fraudulent content of the probable
cause affidavit.

25. At about the same time that Fay and Smith were being forcibly removed,
HSUS officers, agents, assigns, and volunteers, under the direction and control of HSUS,

pushed their way into Fay's home. HSUS employees Monique Kramer, DVM, and Sarah

11
Case 1:20-cv-01893-RCL Document1-4 Filed 07/13/20 Page 14 of 26

Proctor, DVM, along with HSUS agents Lindsay Harmick, Tona P. McCarthy, Pope
Memorial SPCA Heather Faria, Pope Memorial SPCA employees, members of the New
Hampshire Disaster Animal Response Team, employees of the HSUS affiliate Pope
Memorial Humane Society, members of the HSUS affiliate Vermont Disaster Animal
Response Team and unknown others, trespassed upon Fay's land and into her home. None
of these people were named in the search warrant as being deputized law enforcement
assistants, none had police powers, all were acting under color of Jaw at the direction and
control of HSUS.

26, It took approximately fifteen (15) hours to complete the raid. During this
entire time HSUS enforced their inhumane policy that the dogs were to remain in the home,
not have access to water, food, exercise, and / or allowed outside to relieve themselves,
The dogs made an even bigger mess. The dogs were traumatized. Photographs and
videotapes were taken of the mess and distributed to the media with HSUS dialogue. HSUS
claimed that there was dog feces everywhere most of which when later tested proved to be
mud, Photographs were taken of the dog ‘excrement’. Photos were photoshopped to
enhance and embellish the scene. An even more vicious public smear campaign was
initiated under the direction and control by HSUS which has not ended. The smear
campaign includes an HSUS directed and controlled seminar that was put on by HSUS
affiliate, New England Animal Control Humane Academy. During the seminar, using
photographs, recordings, media postings, Fay was vilified. Her ‘case’ was used as a teaching
tool. HSUS has been distributing CD's of the seminar to the public to encourage ‘charitable

contributions’.

12
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 15 of 26

27. Upon the direction and control of HSUS the Danes were crammed into
undersized cages, put on HSUS trucks, driven to Stoppe's warehouse, and unloaded. Prior
to leaving, photos were taken of Danes crammed into HSUS cages. They were later
photoshopped to make it appear that Fay had been forcing her dogs to live in them covered
in excrement and urine with no source of water.

28. On June 16, 2017 while Wolfeboro police provided protection, HSUS tore
up carpet, damaged hardwood floors, punched holes in walls and ceilings exceeding
$135,000.00 to repair. HSUS stole Fay's personal property including but not limited to her
diamond wedding rings. Other jewelry and even clothing were taken. HSUS stole Fay's
$6,000.00 camera, artwork created by one of Fay's special needs children, and specially
crafted personalized Australian dog collars that collectively cost approximately
$10,000.00. Fay’s furnishings were stolen including four (4) king, four (4) single, and two
(2) queen beds, Tempur-Pedic mattresses were stolen Four (4) bedside tables, and two (2)
flat-screen TVs valued at $10,000.00 were stolen, A three (3) door side-by-side refigerator,
a regular fridge, three (3) washing machines, three (3) dryers and three (3) toilets were
stolen. Fay's upstairs master bedroom was damaged, dresser drawers emptied, clothes
thrown about, and her four (4) poster bed was stolen. A $15,000.00 eighteen (18) piece
place setting of gold rimmed China made especially for Fay's grandfather in 1920 appraised
in 1998 by Sotheby's, was stolen. Fay's personal papers including each Dane's FC] and
AKC pedigree, purchase receipts, transportation records, and medical records, were stolen.
Fay's own medical records were stolen. A list of fourteen (14) Danes, taped to the kitchen

refrigerator, that were soon be adopted by families was stolen. Exterior property

13
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 16 of 26

attachments were damaged beyond repair. The air-conditioned and heated dog houses were
stolen. Two (2) storage buildings that were also air-conditioned and heated were stolen.
The playground equipment was damaged beyond repair. Dog run fencing, and ramps were
destroyed. Fay’s metal crates, that HSUS complained about in media postings, were stolen.
Wolfeboro police and HSUS failed to lock up the home before they left after they
completed their raid, The home was vulnerable to being further looted and damaged.

29, Just a few days following the raid, the Wolfeboro Chief of Police Dean
Rondeaus' wife, Wolfeboro's Health Officer, Schelley Fenske Rondeau who resides at 33
Winnipisaukee Drive, Wolfeboro, NH 03894 an agent of HSUS, posted a sign on Fay's
property, stating that the property had been condemned. Fay's home was condemned
because of the damage done by the Defendants and each of them. Fay was not given prior
notice nor a hearing.

30. On June 16, 2017 Fay was battered, forcibly and unreasonably detained,
charged with several misdemeanor counts of and was convicted of several misdemeanor
counts of animal cruelty at the conclusion of a bench trial presided over by a New
Hampshire Carroll County District Court Judge. Fay was sentenced. Fay was not entitled
to a jury trial in the District Court. Prior to, during and after the bench trial, HSUS
promoted local and national pre-trial publicity defaming Fay, New Hampshire allows a
convicted and sentenced District court defendant to 'appeal' to the Carroll County
Superior Court and granted a jury trial upon motion. Prior to, during and after the jury

trial Fay was subjected to a barrage of publicity that referred to her being an animal

14
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 17 of 26

abuser, a monster, that she should be put in prison; promoted and directed by HSUS and
used to attract donations.

31. | HSUS, without Fay's knowledge and consent distributed six (6) Danes to
Betti Curran, an agent of HSUS, (Curran) who operates and owns a rescue facility, an
affiliate of HSUS, called ‘Coastal Maine Great Dane Rescue’, located at 9 Lady Slipper
Lane, Topsham, Maine 04086. With the knowledge and consent and under the direction of
HSUS, Curran sold five (5) of the six (6) dogs, and kept the proceeds from their sale.
Curran kept one (1) dog, named "Beefy Boy" for herself. He died on April 7, 2020 of
unknown causes. Ironically, HSUS agent Curran using social media, posted slanderous
Facebook statements accusing Fay of being an animal abuser even though Fay's dog Beta’,
almost seven (7) years old is alive, active, and healthy.

32. On September 20, 2017 "Lira" renamed "Bonnie" by HSUS died a horrific
death of acute mesenteric volvulus (torsion) caused by unregulated food intake due to the
inhumane and negligent care provided by HSUS while confined in Stoppe's warehouse

33, On November 8, 2017 "Dudley", 15 months old, also died a terrible death
caused by gastric dilatation-volvulus. It is a condition that demands emergency veterinary
intervention to save a dog's life. He died alone in agony while having been confined the
last five (5) months in Stoppe's warehouse. Dudley died without any veterinary
intervention in an incredible display of animal cruelty and neglect.

34, On May 2, 2018 "Bruno" died of bloat / torsion. It is an extremely painful
death. The HSUS volunteers had inhumanely and negligently allowed Bruno access to too

much water. Danes cannot be allowed to have access to water without close supervision.

15
Case 1:20-cv-01893-RCL Document1-4 Filed 07/13/20 Page 18 of 26

They will drink too much water, that can cause bloat, that can cause death. During all the
years that Fay raised her European Great Danes, not one died of bloat.

35.  Leana Elaine Stormont (Stormont) is employed HSUS staff attorney acting
under the direction and control of HSUS. Stormont resides at 3422 Brown Street, Apt.
#201, District of Columbia, Washington D.C. Her official title is "Managing Attorney,
Animal Crimes Litigation, HSUS". Stormont did not have a license to practice law in New
Hampshire. Stormont was present for the entire nine (9) day jury trial. Stormont made sure
the jury knew who she worked for and of her intense personal interest in the outcome of
the trial. The full extent of Stormont's early participation in the creation and
implementation of the HSUS conspiracy is not fully understood at this time. However,
Stormont unethically, and fraudulently attempted to obstruct justice by interjecting herself
into a jurisdiction where she was not licensed to practice law.

36. Stormont, not happy about the sentence handed down by the trial Judge,
thought it to be too lenient. Stormont falsely claimed that Fay had lied during the sentencing
hearing, that Fay should be charged with perjury, re-sentenced and given prison time.
Stormont composed and sent a three (3) ring binder along with a cover letter to the trial
Judge, a duplicate binder and letter to each of Fay's three (3) defense counsel, and to the
Carroll County Prosecutor and the Deputy-Prosecutors who represented the state during
the jury trial. The binder contained false, vicious, embellished, and defaming documents
that had been drafted by Fay's ex-spouse, Patrick Fay, who resides in New York, and upon
request he sent the documents to Stormont to use as she saw fit. Stormont adopted and used

Patrick Fay's written statements, not knowing if they were true or not, to vilify Fay and to

16
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 19 of 26

try to convince the trial judge to dole out harsher punishment. Stormont's unsolicited and
unwanted intervention was made known when the trial judge refused to read any of the
contents of Stormont's three (3) ring binder, and ordered it to be placed in a container that
was to be sealed and kept by the Court so as to not allow access to the public. When
Stormont learned that the trial Judge would not reopen Fay's sentencing hearing, Stormont
sent a second letter, a scathing rebuke of the trial Judge's ability to dispense justice,
Stormont's version of justice. Stormont, acting under the direction and control of HSUS
demonstrated a vendetta against Fay and the trial Judge. Stormont, under the direction and
control of HSUS defied the ethical standards long established and applied to all attorneys,
by illegally and unethically making a concerted and determined effort to interfere with and
obstruct the trial court Judge's decision making powers and administration of her Court. At
the same time, Stormont, by distributing her binder to defense counsel and the prosecutors,
the contents of which could be accessed by defense counsel and prosecutor staff, shared
with their family members and friends, distributed a poison media pill that could surface
and cause Fay future emotional harm and financial loss.

37, Fay was denied a pre-deprivation hearing before a New Hampshire judicial
officer. HSUS, Wolfeboro and Stoppe conspired and carried out their conspiracy to deprive
Fay of her legally acquired property without giving her the opportunity to present evidence
as to why her property should not be left in her possession for her peaceful enjoyment. The
United States Constitution Fourth and Fifth Amendments are applied to each State, to the
District of Columbia and to its Commonwealths by the Fourteenth Amendment Due

Process and Equal Protection Clauses. By not conducting a pre-deprivation hearing, the

17
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 20 of 26

Defendants, jointly and severally violated Fay's Constitutional right to life, liberty,
property, and the pursuit of happiness. If had been granted a pre-deprivation hearing, Fay
would have had the right to avail herself of all procedural and evidentiary safeguards
allowing her to testify, present material evidence, present others to testify on her behalf
and to make oral argument. Fay would have proven that she had spent collectively millions
of dollars to acquire and care for her European Great Danes, Fay would prove that she had
spent hundreds of thousands of dollars for medical care for her dogs, She could prove that
she devised a special diet that included at great daily cost, the delivery of fresh chicken for
the purpose of improving each dog's health and hopefully their longevity. She could prove
that she kept every dog well groomed. She could prove that she, at great cost, provided a
safe, and healthy outdoor environment for her dogs. Fay would prove that she spent
thousands of dollars to fence in six (6) acres of her 54 acres, just so that her dogs had plenty
of room to socialize, play and exercise. Fay would prove that she purchased a group dog
license and updated it every year. Fay would prove that she followed all of Wolfeboro's
registration and licensing ordinances, every year. Fay would prove that she had a world-
wide excellent reputation as being an expert breeder of European Great Danes. Fay would
prove that she did not need the money from the sale of her dogs. Fay would prove that her
dogs were gentle giants, and her loving companions. Dog abusers do not purchase dog
collars at no less than a $1000.00 apiece, that were specially crafted in Australia that
displayed each dog's name and that Fay gave to each person who purchased and / or
adopted one of her dogs. HSUS would not allow Fay's dogs to wear their specially made

collars. Fay could have proven that she was in the process of reducing her dog population.

18
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 21 of 26

Fay could have proven that she had hired additional staff. Fay could have proven that she
was going have a sound barrier built around the dog's recreation area. Fay would have
testified that she invited Boudman to meet at her home so that she could explain the steps
that were being taken to alleviate Boudman's complaints. Boudman refused the invitation
and never invited Fay to her home. The pre-deprivation hearing officer could have ordered
mediation. Fay would have been entitled to appeal a hearing officer's miling should it not
have been in her favor. Pending that appeal, the status quo is enforced, Fay would continue
to own and have possession of her dogs.
COUNTI
(42 U.S.C. 1983, e¢. seq.)

38. Plaintiff restates and incorporates fully of the allegations of paragraphs 1 —
37 above as if fully stated herein.

39, Fay brings this action pursuant to 42 U.S.C. §1983 to redress the deprivation
under color of state law, of rights secured by the Fourth and Fourteenth Amendments to
the United States Constitution as applied to each State and to the District of Columbia by
the Fifth and Fourteenth Amendments Due Process and Equal Protection of the Law
clauses.

40. HSUS, Stormont, and Wolfeboro acting jointly and severally under the
color of law, created and implemented a conspiracy that resulted in the unlawful
deprivation of Fay's lawfully acquired and owned property, damage to Fay's property,
criminal acts, defamation, and the intentional and negligent infliction of emotional harm

causing in excess of thirty-five million dollars ($35,000,000.00) in damages.

19
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 22 of 26

41. Fay brings this action pursuant to 42 U.S. Code 1988 (a), (b), (c).
Proceedings in Vindication of Civil Rights as applied to each State, to the District of
Columbia and to the Commonwealths as the Defendants, jointly and severally violated
Fay's United States Constitutional Civil Rights To Life, Liberty, Property and the Pursuit
of Happiness, against Unlawful Intrusions, against Unlawful Detainment, against
Unnecessary and Unreasonable

42. _ Fay brings this action pursuant to 18 U.S. Code §1962 (c) & (d); Conspiracy
to commit trespass, theft, conversion, destruction of property and defamation of Fay's
character, disrupting interstate and foreign commerce for individual and institutional
financial gain as applied to each State, to the District of Columbia and to the

Commonwealths resulting in Fay incurring current substantial and future damages.

COUNT 0
(RICO CONSPIRACY)

43. Plaintiff restates and incorporates fully of the allegations of paragraphs 1 -
42 above as if fully stated herein.

44. Fay brings this action pursuant to 18 U.S. Code 1961, Racketeering Section
1344 Institutional Fraud, Section 1503 Obstruction of Justice, Section 1957, (RICO)
Trespass, Theft of property, Conversion of property, Destruction of Property for
institutional and individual financial gain against the Defendants jointly and severally in
that they engaged and have continued to engage in a pattern of conduct throughout the

United States of America in violation of RICO causing harm to Fay whereby she should

20
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 23 of 26

be awarded treble damages, costs of this litigation, and attorney fees that collectively will
equal in excess of $35,000,000,00.

55. For the past several years, throughout the United States, HSUS has
consistently engaged in the use of electronic, radio, television, and print media to
fraudulently obtain charitable donations of money and goods from the public. HSUS has
fraudulently advertised to give the public the impression that it possess police powers that
allows them, under the color of law, to enter upon a person's property uninvited, to inspect
and then take possession of their dogs and/or other domesticated animals. HSUS has for
years, has used intimidation tactics throughout the United States, using the airwaves and
print media, to try to impose their ideology that there needs to be legislature passed that
outlaws the breeding, selling and possession of pedigree dogs and other domesticated
animals. HSUS has fraudulently characterized the breeding, sale, ownership to train dogs
to assist the blind, to provide protection, to assist our armed forces and police, to provide
comfort for hospitalized children, and/or to provide companionship for families and
individuals, as acts of animal abuse. The Defendants, jointly and severally, committed
systematic violations of the Racketeer Influenced and Corrupt Organizations Act, by
engaging in a pattern of racketeering activity that includes conspiracy, obstruction of
justice, intimidation, perjury, mail fraud, use of the public airwaves and print media to
spread false and embellished information, publish malicious slander and defamation; to
justify the illegal taking of Fay's dogs, the theft of her personal and household effects, for
the damage caused to her home, for destroying Fay's reputation as an expert breeder of

European Great Danes, for their flagrant disregard of Fay's basic and fundamental rights

21
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 24 of 26

as guaranteed by the United States Constitution, and for their heinous infliction of
emotional harm, Fay demands treble damages, payment of costs and payment of her

attorney fees.

Count Hl
(Common Law Claims)

46, Plaintiff restates and incorporates fully of the allegations of paragraphs | —
45 above as if fully stated herein.

47. Fay brings this action against the Defendants, jointly and severally, theft
and conversion of Fay's property.

48. Fay brings this action against the Defendants, jointly and severally, for
defamation and slander.

49. Fay brings this action against the Defendants, jointly and severally, for
trespass,

50. Fay bring this action against the Defendants, jointly and severally, for the
damage caused and destruction caused to her property.

51. Fay brings this action against the Defendants, jointly and severally, for the
intentional and continuing infliction of emotional harm.

AD DAMNUM
52. Plaintiff demands damages against all Defendants jointly and severally as

follows:

22
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 25 of 26

53. For the Defendants jointly and severally illegal taking and conversion of
Fay's eighty-four (84) European Great Danes, Fay demands judgment in the approximate
amount of $999,000.000.

54, For the loss of stud and breeding income caused by the Defendants jointly
and severally, Fay demands judgment in the approximate amount of $8,000,000.00.

55. Fay paid $1.5 million dollars in cash for her Wolfeboro home and land, The
Defendants jointly and severally are liable for the reduction in the home's fair market value,
and Fay demands judgment in the amount of $1,000,000.00.

56. For Fay to be able to make her home sellable, she had to repair all damage
caused by those under the direction and control of each Defendant. Fay demands judgment
from the Defendants, jointly and severally; in the amount of $750,000.00,

57, | Fay demands judgment from the Defendants, jointly and severally in the
amount of $142,000.00 for the bond she had to pay to keep her dogs from being euthanized.

58. | Fay demands judgment from the Defendants, jointly and severally in the
amount of $350,000,00 for the theft and destruction of her personal belongings and
household furnishings.

59. Fay demands judgment from the Defendants, jointly and severally for her
defense and appellant attorney fees in the approximate amounts as follows;

Kent Barker: $240,515.80
Jim Cowles $42,000.00
Jeremy Cohen $30,000.00

Theodore Lothstein $80,000.00
Mock Trial: $11,000.00

23
Case 1:20-cv-01893-RCL Document 1-4 Filed 07/13/20 Page 26 of 26

60. Fay demands judgment in the total approximate amount of $11,644,000.00
as compensatory damages from the Defendants, jointly and severally liable.

61, | Fay demands judgment from the Defendants, jointly and severally in the
amount of $15,000,000,00 for the permanent loss of the love and affection of her dogs, and
for the intentional, negligent, and permanent infliction of emotional harm.

61. Fay demands judgment from the Defendants, jointly and severally, in the
amount of $10,000,000.00 for violations of these Federal Statutes.

62. Fay demands judgment from the Defendants, jointly and severally, in an
amount that fairly and justly compensates her for all violations committed by the
Defendants, jointly and severally, of the laws enacted by the District of Columbia,
Washington, D.C.

63. Plaintiff demands a trial by jury on all counts and issues.

WHEREFORE, Christina Patterson Fay, by her counsel, prays that the jury renders
a judgment in favor of Christina Patterson Fay and against the Defendants, jointly and
severally liable, that includes treble damages, costs, and attorney fees, that totals an amount
in excess of thirty-five million dollars ($35,000,000.00), for trial by jury and for all other
relief just in the premises,

Respectfully Submitted,

/S/ PAUL ZUKERBERG

 

Paul Zukerberg, Esq., D.C. Bar #388152
ZUKERBERG & HALPERIN, PLLC
1790 Lanier Place NW
Washington, DC 20009
Tel: (202) 232-6400
aul@zuker com

24
